          Case 2:17-cv-02643-APG-NJK Document 38 Filed 08/04/20 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   KEISHAWN CRANFORD,
                                                         Case No.: 2:17-cv-02643-APG-NJK
 9          Plaintiff(s),
                                                                      ORDER
10   v.
                                                                   (Docket No. 36)
11   STATE OF NEVADA, et al.,
12          Defendant(s).
13         Pending before the Court is Defendants’ unopposed motion to stay the dispositive motion
14 deadline. Docket No. 36. Defendants request that the Court stay the deadline until 30 days after
15 a settlement conference is held in this case—which Defendants have separately moved for, see
16 Docket No. 37—to prevent the unnecessary use of resources. Id. at 1.
17         For good cause shown, the Court GRANTS Defendants’ motion. Docket No. 36. The
18 dispositive motion deadline is extended to November 2, 2020.
19         IT IS SO ORDERED.
20         Dated: August 4, 2020
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
